Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10, 13-15, 17, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagahe et al. (Pub No. US 2006/0019476 A1, hereinafter Lagahe).
With regards to claim 1, Lagahe teaches a method for manufacturing a film on a support having a non-flat surface, the method comprising:
Providing a donor substrate having a non-flat surface (see Fig. 3, donor substrate 1 with a non-flat surface);
Forming an embrittlement zone in the donor substrate so as to delimit the film to be transferred (see Fig. 3, embrittlement zone shown within donor substrate 1);
Depositing the support on the non-flat surface of the film to be transferred (see Fig. 3, epitaxial layer 6 as a support on non-flat surface of film to be transferred); and
Detaching the donor substrate along the embrittlement zone so as to transfer the film onto the support (see Fig. 7, detaching donor substrate along embrittlement zone to transfer film to support 6).

With regards to claim 2, Lagahe teaches the method according to claim 1, further comprising depositing an intermediate layer on the non-flat surface before depositing the support (see Fig. 2, intermediate layer 5 shown before depositing support 6).


With regards to claim 4, Lagahe teaches the method according to claim 1, wherein the implanted ionic species comprise hydrogen and/or helium ions (see ¶74).

With regards to claim 5, Lagahe teaches the method according to claim 4, wherein detaching the donor substrate comprises subjecting the donor substrate to a heat treatment (see ¶75).

With regards to claim 7, Lagahe teaches the method according to claim 1, wherein the transferred film comprises a material selected from the group consisting of semiconductor materials, piezoelectric materials, magnetic materials and functional oxides (see Fig. 7, semiconductor material transferred).

With regards to claim 8, Lagahe teaches the method according to claim 1, wherein the transferred film is monocrystalline (see ¶54, ¶85, monocrystalline silicon utilized).

With regards to claim 10, Lagahe teaches the method according to claim 1, wherein the support comprises a material selected from the group consisting of metals, glasses, and ceramics (see Fig. 7, support can be construed as including layer 8/9 as well which is a ceramic).

With regards to claim 13, Lagahe teaches the method according to claim 1, wherein depositing the support comprises at least one technique selected from among: physical vapor deposition, chemical vapor deposition, electrochemical deposition, spin coating, lacquering, and spraying (see ¶76).

With regards to claim 14, Lagahe teaches the method according to claim 1, wherein the non-flat surface of the film to be transferred has at least one curved portion (see Fig. 7, curved portion shown on non-flat surface of film from substrate 1).

With regards to claim 15, Lagahe teaches the method according to claim 1, wherein the non-flat surface of the film to be transferred has at least one recessed or relief pattern (see Fig. 7, non-flat surface has at least one recess).

With regards to claim 17, Lagahe teaches the method according to claim 1, further comprising causing the surface of the film to be transferred to be non-flat after forming the embrittlement zone (see Fig. 7, after forming embrittlement zone, surface is non-flat).

With regards to claim 20, Lagahe teaches the method according to claim 1, wherein depositing the support comprises successive deposition of at least two layers of different materials (see Fig. 7, successive deposition of layers forming support 6+8+9).

With regards to claim 21, Lagahe teaches a structure comprising:
a donor substrate including an embrittlement zone delimiting a superficial film (see Fig. 3, donor substrate 1 with embrittlement zone shown delimiting a superficial film); and
a support covering the superficial film wherein an interface between the superficial film and the support is not flat (see Fig. 3, support 6 covering superficial film, interface 2 is not flat).


With regards to claim 23, Lagahe teaches a structure comprising:
A donor substrate including an embrittlement zone delimiting a superficial film (see Fig. 7, donor substrate 1 with embrittlement zone delimiting superficial film); and
A support covering the superficial film (see Fig. 7, support 6 covering superficial film);
Wherein an interface between the superficial film and the support is not flat (see Fig. 7, interface between superficial film and support 6 is not flat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagahe as applied to claim 1 above.
With regards to claim 9, Lagahe is silent teaching the method according to claim 1, wherein a thickness of the transferred film between 100 nm and 10 microns.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially arrive at the claimed thickness in order to fulfill particular device form factors required for an application.

With regards to claim 11, Lagahe is silent teaching the method according to claim 1, wherein the support has a thickness between 1 micron and 50 microns
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially arrive at the claimed thickness in order to fulfill particular device form factors required for an application.

With regards to claim 12, Lagahe is silent teaching the method according to claim 1, wherein the support comprises a material having a thermal expansion coefficient that differs from the material of the transferred film by less than 5e-6 K-1 in absolute value.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially arrive at the claimed difference in order to fulfill particular device requirements with regards to lattice matching and strains.

With regards to claim 16, Lagahe is silent teaching the method according to claim 1, wherein the non-flat surface of the film to be transferred has a surface roughness greater than 1 nm rms.
It would have been obvious to one of ordinary skill to determine the optimum rms (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially arrive at the claimed rms in order to meet the desired degree of roughness for bonding purposes.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagahe as applied to claim 5 above.

It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that the claimed relative dimensions would not perform any differently than the prior art device (see MPEP 2144.04).  Here, it would be obvious to try as well in order to prevent the voids from growing too large that could produce an undesirable surface roughness of the detached film.

Allowable Subject Matter
Claims 18, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML